per curiam:
Los demandantes, marido y mujer, recla-maron de la corporación que operaba una hospedería, los daños sufridos por la esposa con motivo de un alegado acci-dente sufrido mientras eran sus huéspedes. 
El tribunal de instancia determinó “que el grado de culpa del señor Velasco, empleado y agente de la demandada, fue como una tercera parte del de la señora Kobler. Es por esto que la culpa de la demandada en el accidente y de los daños sufridos por la demandante es una cuarta parte del total”. Así, la corte sentenciadora, a pesar de que los hechos ocurrie-ron el 22 de febrero de 1955, con anterioridad a la enmienda introducida al art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, graduó los daños y, no obstante reconocer que la demandante contribuyó a la ocurrencia del accidente, le con-cedió indemnización. Para sostener la determinación del juez sentenciador los demandantes invocan el art. 1056 del *744Código Civil, 31 L.P.R.A. sec. 3020. (1) Antes de enmendarse-el art. 1802 del Código Civil, nunca aplicamos la doctrina de la negligencia comparada. (2) Se consideraba que era necesaria legislación expresa a ese efecto. Irizarry v. Pueblo, 75 D.P.R. 786, 793 (1954). Dos años más tarde, me-diante la Ley Núm. 28 de 9 de junio de 1956, la Asamblea Legislativa incorporó a nuestro ordenamiento jurídico esa doctrina enmendando el art. 1802. (3) Los demandantes reco-nocen que la disposición enmendada no es aplicable a Ios-hechos de este caso por haber ocurrido antes de su vigencia. Quiñones v. Hernández, 83 D.P.R. 212 (1961) escolio 2. Así, aun presumiendo que el agente de la demandada in-currió en conducta negligente, erró el tribunal recurrido al declarar con lugar la acción ejercitada a pesar de la negli-gencia contribuyente de la demandante. Natal v. Bartolomey, 14 D.P.R. 486 (1908) y todos los casos que siguieron aplicando la doctrina de la negligencia contribuyente como eximente de responsabilidad hasta la aprobación de la en-mienda al art. 1802 por la Ley Núm. 28 de junio de 1956.

Se revoca la sentencia recurrida que dictó el Tribunal Superior, Sala de San Juan, con fecha SI de diciembre de 1957.


 Dispone así el art. 1056:
“La responsabilidad que proceda de negligencia es igualmente exigible en el cumplimiento de toda clase de obligaciones, pero podrá moderarse por los tribunales según los casos.”


 En el caso de Ramos v. Carlo, 85 D.P.R. 353 (1962), una Sala de este Tribunal, consideró a manera de dictum (Véase escolio 6 de la refe-rida opinión) la cuestión de la aplicabilidad del art. 1056 para graduar los daños.


La enmienda consistió en adicionar una oración que lee como sigue: “La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.”